 



Exhibit 10.16

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

(March 1, 2015)

 

This Amendment to Terminaling Services Agreement is made as of the 1st day of
March, 2015 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Enjet, LLC, a Texas limited liability
company (“Customer”).

 

RECITALS

 

A.           Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended by that certain Amendment
to Terminaling Services Agreement dated March 1, 2014, as further amended by
that certain Amendment to Terminaling Services Agreement dated November 1, 2014
and as further amended by that certain Amendment to Terminaling Services
Agreement dated December 1, 2014 (collectively, the “Agreement”), which
Agreement provides for the storage and handling of residual petroleum products
as specified therein at the Terminal Facilities.

 

B.           Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.           Amendment.

 

2.1.          Temporary Relinquishment of a Storage Tank at the Baton Rouge,
Louisiana Terminal Facility. Customer agrees, at the request of Terminal, to
relinquish its right to store product in Tank 1901 at the Baton Rouge Terminal
Facility for a limited period of thirty (30) days so that Terminal may
accommodate another customer.

 

1

 

  

3.           No Other Modification. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to the
Terminaling Services Agreement as of the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Steven G. Twele   Name:
Steven G. Twele   Title:   Vice President       ENJET, LLC         By: /s/ L.
Peter Byler   Name: L. Peter Byler   Title:   President

 



2

